NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 26, 2014*
                                Decided December 8, 2014

                                          Before

                         ANN CLAIRE WILLIAMS, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 14-1728

FLOYD L. SEMONS,                                 Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                        No. 12-CV-65

ROBERT SADOWSKI and                              Nancy Joseph,
CALVIN SMITH,                                    Magistrate Judge.
     Defendants-Appellees.

                                        ORDER

        Plaintiff-appellant Floyd Semons, a Wisconsin inmate, appeals a jury verdict in
favor of two jail officials in his suit under 42 U.S.C. § 1983 asserting excessive force. We
affirm.

       After Semons pulled out several sprinkler heads in the Milwaukee County Jail,
Officers Robert Sadowski and Calvin Smith restrained him—excessively so, in his view.

       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-1728                                                                              Page 2

During the trial, testimony was given by Semons, Sadowski, Smith, and a psychiatric
nurse employed by the jail. The jury concluded that the force used against Semons was
not unreasonable under the circumstances.

        On appeal Semons argues that the district court erred in allowing the nurse to
testify because he did not have adequate notice before trial that she would be a witness.
But the nurse’s name actually appeared in two documents that the officers submitted
before trial. Some confusion may have arisen because the nurse’s maiden name was used
in the officers’ pretrial report, in which the officers listed “Psychiatric Nurse Chris
Lubus, Milwaukee County Jail” as a potential witness. But the officers clarified any
confusion two weeks later when they identified her in their amended witness list as
“Psychiatric Nurse Chris Becker (nee Lubus), Milwaukee County Jail.”

        Semons also contends that he should be granted a new trial because his counsel
was ineffective in failing, among other things, to object to the nurse being allowed to
testify. But there is no constitutional right to effective assistance of counsel in a civil case.
See Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001); Bell v. Eastman Kodak Co., 214 F.3d
798, 802 (7th Cir. 2000).

                                                                                    AFFIRMED.